DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant's arguments filed April 26, 2022 have been fully considered and are persuasive.  The subject matter of claim 19 which has previously been indicated to be allowable over the prior art, has been incorporated into each independent claim.  Therefore all 102 and 103 rejections based upon prior art are withdrawn.  

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


Claims 18 is rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.
Claim 18 contains the trademark/trade name AHS™.  Where a trademark or trade name is used in a claim as a limitation to identify or describe a particular material or product, the claim does not comply with the requirements of 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph.  See Ex parte Simpson, 218 USPQ 1020 (Bd. App. 1982).  The claim scope is uncertain since the trademark or trade name cannot be used properly to identify any particular material or product.  A trademark or trade name is used to identify a source of goods, and not the goods themselves.  Thus, a trademark or trade name does not identify or describe the goods associated with the trademark or trade name.  In the present case, the trademark/trade name is used to identify/describe a particular type of aluminum alloy and, accordingly, the identification/description is indefinite.
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claims 21-26 are rejected under 35 U.S.C. 112(d) as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.

Claim 21 recites:
A method according to claim 20, wherein the basis material comprises an aluminum alloy with a fraction of at least 9 mass percent to 11 mass percent of silicon.
Claim 21 is dependent upon claim 20.  Claim 20 limits the aluminum alloy to AlSi1MgMn which is an aluminum alloy generally considered to have a silicon content of about 0.7 – 1.3 wt.%.  Therefore, the claimed 9-11 weight percentage of Si in claim 21 is outside the range that is present in AlSi1MgMn which is the aluminum alloy required in claim 20. Applicant may cancel the claim, amend the claims to place the claims in proper dependent form, or present a sufficient showing that the dependent claim complies with the statutory requirements.  Claims 22-26 are included as they are dependent upon claim 21.

The above rejections under 35 USC 112 could be overcome by cancelling claim 18 and by making claim 21 dependent upon claim 17.

Allowable Subject Matter
Claims 17, 20 and 27 are allowable.
Claims 18 and 21-26 would be allowable if rewritten or amended to overcome the rejections under 35 U.S.C. 112(b) and 35 U.S.C. 112(d) set forth in this Office action.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Allan W Olsen whose telephone number is (571)272-1441.  The examiner can normally be reached on variable; M-F 9-7.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Parviz Hassanzadeh can be reached on 571-272-1435.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


ALLAN W. OLSEN
Primary Examiner
Art Unit 1716


/Allan W. Olsen/           Primary Examiner, Art Unit 1716